DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Moriya (U.S. Pat. No. 8,014,935).
Regarding claim 1, Moriya discloses a control device (shown in fig. 1) of an internal combustion engine (10) for controlling the internal combustion engine, comprising: 
an ignition plug (37 is a spark plug) that ignites an air-fuel mixture of fuel and air in a combustion chamber (25 is a combustion chamber); 
a combustion pressure estimation sensor (65 is a combustion pressure sensor) that detects a combustion pressure in the combustion chamber; and 
a crank angle sensor (64 is a crank position sensor) that detects a crank angle of a crankshaft (24 is a crankshaft), 
wherein an MBT region (800 is ignition timing based on MBT control) is set based on an ignition delay period from an ignition timing of the ignition plug calculated from a detection value of the combustion pressure estimation sensor and a detection value of the crank angle sensor to a combustion start timing in the combustion chamber, and a combustion period from the combustion start timing to a set amount combustion end timing at which a set amount of combustion ends (the flowchart of fig. 8 is based on MFB which is controlling monitoring percentage of combustion until combustion ends and based on this fig. 8 will either advance or delay spark timing in order to end combustion at a desired time), and 
an ignition timing of the ignition plug is controlled so as to fall within the set MBT region (this is what fig. 8 is attempting to do).
Regarding claim 2 which depends from claim 1, Moriya discloses wherein the internal combustion engine further includes: 
a throttle (43) that controls an amount of air supplied to the combustion chamber; and 
an injector (39) that injects fuel into an intake pipe (shown in fig. 1) that introduces air into the combustion chamber, 
an excess air ratio region is set based on the ignition delay period and the combustion period (this is an intended use limitation simply designating an amount of air as excess.  It will be understood as operating lean.), and 
the throttle and the injector are controlled so as to fall within the set excess air ratio region (col. 9, line 60 – col. 10, line 5 discloses the a/f sensors that detect the ratio to determine excess air.  This is stating how an engine system is controlled to deliver more or less of both air and fuel which is met by this reference.).
Regarding claim 3 which depends from claim 1, Moriya discloses wherein the ignition delay period is calculated from a crank angle from an ignition timing of the ignition plug (shown in fig. 2 is the ignition timing at the specific crank angle) until a second derivative value of a detection value of the combustion pressure estimation sensor reaches a maximum value (fig. 2 shows ignition timings at different combustion consumption which is derived from the cylinder pressure disclosed in col. 21, lines 30-33).
Regarding claim 4 which depends from claim 1, Moriya discloses wherein the combustion period is calculated from a crank angle from the combustion start timing until a (shown in fig. 2).
Regarding claim 10 which depends from claim 1, Moriya discloses wherein the combustion pressure estimation sensor is any one of a pressure sensor (65 is a pressure sensor) that detects a pressure in the combustion chamber, a vibration sensor that detects a vibration of the combustion chamber, an acceleration sensor that detects a vibration of the combustion chamber, a sound sensor that detects a sound generated by the combustion chamber, a strain sensor that detects a strain generated on a wall of the combustion chamber, and a current meter that measures an ion current generated by combustion (pressure sensor option addressed).
Regarding claim 11, Moriya discloses A control method of an internal combustion engine, comprising: 
(a) measuring a rotation number of a crankshaft (64 measures the engine speed) in the internal combustion engine, and estimating a torque of the internal combustion engine from any of an intake air amount (torque has been correlated to the intake, valve opening, in col. 11, lines 24-30), a fuel amount, a thermal efficiency, and an accelerator opening; 
(b) measuring a combustion pressure (65 is a pressure sensor in the cylinder) in a combustion chamber of the internal combustion engine, and calculating an ignition delay period from an ignition timing of an ignition plug to a combustion start timing, and 
a combustion period from the combustion start timing to a set amount combustion end timing which a set amount of combustion ends, based on the measured combustion pressure in the combustion chamber and the rotation speed of the crankshaft measured in the step (a) (the application is measuring the combustion percentage with the pressure sensor as shown in fig. 2 and plotting it against crank angle)
(c) setting an MBT region based on the ignition delay period and the combustion period calculated in the step (b), wherein the ignition timing of the ignition plug is controlled so as to fall within the MBT region set in the step (c) (discussed in fig. 8).
Regarding claim 12 which depends from claim 11, Moriya discloses further comprising: 
(d) determining a combustion zone based on the rotation speed of a crankshaft and the estimated torque measured in the step (a) (col. 11, lines 24-35), 
wherein an ignition timing of the ignition plug is controlled according to a combustion range determined in the step (d) (discussed in col. 11, lines 35-50).
Regarding claim 13 which depends from claim 12, Moriya discloses wherein an EGR system of the internal combustion engine or a throttle and an injector of the internal combustion engine are controlled according to the combustion zone determined in the step (d) (col. 11, lines 35-50 disclose that this is all considered MBT control which is outlined in fig. 8 which is how the system controls the parts as disclosed in col. 10, lines 15-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (U.S. Pat. No. 8,014,935) as applied to claims 1 and 2 above, further in view of Hitomi (U.S. Pub. No. 2021/0033042 which was filed in 1/30/18 under JP2018-013278).
Regarding claim 5 which depends from claim 2, Moriya discloses wherein, when the ignition delay period is long and the combustion period is long with respect to the set MBT region, an ignition timing of the ignition plug is controlled so as to fall within the set MBT region after the throttle and the injector are controlled (fig. 3 and 4 shows how to lengthen the delay and the combustion period)
Moriya does not disclose controlling the injector and the throttle to achieve the effect so as to fall within the set excess air ratio region.
Hitomi, which deals in MBT ignition, teaches controlling the injector and the throttle to achieve the effect so as to fall within the set excess air ratio region (paragraph 20 discloses operating the engine lean).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Moriya with the lean operation of Hitomi because this reduces the likelihood of pre-ignition (paragraph 20).
Regarding claim 6 which depends from claim 2, Moriya discloses wherein, when the ignition delay period is long and the combustion period is short with respect to the set MBT region, the throttle and the injector are controlled so as to fall within the excess air ratio region after an ignition timing of the ignition plug is controlled so as to fall within the set MBT region (the limitations of this claim have been addressed above in claim 5).
Regarding claim 7 which depends from claim 2, Moriya discloses wherein, when the ignition delay period is overlapped with the set MBT region and the combustion period is long, an ignition timing of the ignition plug is controlled so as to fall within the set MBT region, and the throttle and the injector are controlled so as to fall within the excess air ratio region (the limitations of this claim have been addressed above in claim 5).
Regarding claim 8 which depends from claim 2, Moriya discloses wherein, when the ignition delay period is overlapped with the set MBT region and the combustion period is short, an ignition timing of the ignition plug is controlled so as to fall within the set MBT region, (the limitations of this claim have been addressed above in claim 5).
Regarding claim 9 which depends from claim 2, Moriya does not disclose an EGR system.
Hitomi, which deals in MBT ignition, teaches wherein the internal combustion engine further includes an EGR system that returns a part of exhaust gas discharged from the combustion chamber into the intake pipe, an EGR rate region is set based on the ignition delay period and the combustion period, and the throttle and the injector are controlled so as to fall within the set EGR rate region (paragraph 97 discloses controlling the system to provide EGR and coordinate operation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Moriya with the EGR of Hitomi because EGR improves emissions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747